DETAILED CORRESPONDENCE
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
 
Response to Amendments
Applicant’s amendment to Claim 1 is sufficient to overcome the objection to the Claims from the previous action, which is hereby withdrawn. 
Claims 1-20 are pending. 

Response to Arguments
Applicant argues the 102/103 rejection, on page 9, in view of McLoughlin et al., (US 2016/0193414), stating that the prior art allegedly doesn’t teach “a holder assembled onto the outer end of the housing of the drug delivery device to interconnect an inner end of the body with the outer end of the housing of the drug delivery device”, by arguing in lines 2-12 of page 9 that a spring retaining arm (holder) biases the inserted cassette away from the docking 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8, 10-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLoughlin et al., (US 2016/0193414).
Regarding Claim 1, McLoughlin teaches an encapsulation device for use with a drug delivery device (seen in Figs 3 and 25), wherein the encapsulation device comprises: 
a body (Fig. 25, (71)) that has an inner surface forming a cavity (Fig. 28B, where within (71) an inner surface is seen forming the cavity that receives the delivery device (1)) configured 
a cap (Fig. 28B, (50)) that has an inner surface forming a cavity (seen in Fig. 28B, annotated below, (50*)) configured to retain an opposite outer end of the drug delivery device (as seen in Fig. 28B, wherein the cap retains the opposite outer end of the drug delivery device (1)), wherein in an assembled state of the encapsulation device, the cap (50) and the body (71) are releasably interconnected ([0268] and Fig. 28C, wherein the cap (50) is releasably connected to the body (71) such that both encapsulate the drug delivery device (1); further, the cap can be removed to place the device in a “ready to inject” position for drug delivery while still being encapsulated by the body (71)) with each other to encapsulate the drug delivery device (1); and 
a holder (Fig. 25, (94)), assembled onto the outer end of the housing of the drug delivery device (1) to interconnect an inner end of the body (71) with the outer end of the housing of the drug delivery device ([0248] wherein the drug delivery device has a holder (94) which is located on the outer end of the housing, and which further interacts with the inner end of the body of the encapsulation device at (96), to allow interconnection).

    PNG
    media_image1.png
    317
    227
    media_image1.png
    Greyscale

Regarding Claim 2, McLoughlin teaches the encapsulation device according to claim 1, wherein the holder (Fig. 25, (94)) is a separate part ([0248] wherein the holder (94) is part of the drug delivery device outer housing, and is separate from the body (71)’s inner surface feature (96) which interacts with (94) to interconnect) from the body (Fig. 25, (71)).

Regarding Claim 3, McLoughlin teaches the encapsulation device according to claim 1, wherein the holder (Fig. 25, (94)) is formed on an inner side of the body (according to the examiner’s interpretation; as seen in Fig. 25 and [0260], the holder (94) taught by McLoughlin is formed on an inner side and outer side of the drug delivery device body (1), as it is a flexible arm which flexes inward when engaging, and moving out of engagement, with the corresponding locking feature (96) of the encapsulation device inner end).

Regarding Claim 5, McLoughlin teaches the encapsulation device according to claim 1, wherein the holder (Fig. 25, (94)) comprises at least one flexible arm (Fig. 25 and [0260], 

Regarding Claim 6, McLoughlin teaches the encapsulation device according to claim 5, wherein the flexible arm (Fig. 25, (94)) comprises a fastener that is radially biased outwards or inwards ([0260] and seen in Fig. 1 and Fig. 25, wherein (94) has radially outwardly biased fastener (95) thereon).

Regarding Claim 8, McLoughlin teaches the encapsulation device according to claim 1, wherein the holder (Fig. 25, (94)) comprises at least one flexible arm protruding from the holder (as seen in Fig. 25, wherein (94) protrudes from the holder as a flexible arm) and configured to be locked into a recess or window in the inner surface of the body (Fig. 25 and [0260], wherein (94)’s protrusion (95) is locked into the ledge (96) on the inner surface of the window (86) of the body (71) in a friction fit/force-fit manner) in a friction-fit or force-fit manner.

Regarding Claim 10, McLoughlin teaches the encapsulation device according to claim 1, further comprising a cap remover (Fig. 25, (54)) coupled onto the cap (Fig. 25, (50)).

Regarding Claim 11, McLoughlin teaches the encapsulation device according to claim 10, wherein the cap (Fig. 28B, (50)) and the cap remover (Fig. 28B, (54) and (50) being formed as one piece) are formed as one piece.

Claim 13, McLoughlin teaches the encapsulation device according to claim 10, wherein one or both of: i) the cap (Fig. 4, (50)) and the cap remover (Fig. 4, (54)) comprise corresponding crimp interfaces ([0291] and Fig. 4, where windows/pockets (52) interface with locking arms/pins (26) which snap there into secure the cap to the housing, in a ‘crimp interface’), OR ii) the cap remover comprises a grip (seen in Fig. 4, wherein the cap remover is a grip (54)).

Regarding Claim 14, McLoughlin teaches the encapsulation device according to claim 13, wherein the grip (Fig. 4, (54)) is formed as at least one of a gripping ring (seen in Fig. 4, where the grip is a gripping ring) extending from the cap (Fig. 4, (50)), OR a structured outer surface of the cap (Fig. 4, wherein the grip is a grip ring (54) which is a structured outer surface of the cap (50)).

Regarding Claim 15, McLoughlin teaches the encapsulation device according to claim 1, wherein a container OR the syringe (Fig. 2, (12)) is prefilled with a drug ([0048] wherein the syringe (12) is prefilled with drug) included in the housing (Fig. 28B, (1)) of the drug delivery device is prefilled with a drug (as seen in Fig. 25).  

Regarding Claim 16, McLaughlin teaches the encapsulation device according to claim 1, wherein the support element (Fig. 4 and [0208], wherein support element (56) is arranged between the inner cap assembly (19) and the cap (50) to grip the needle shield/sheath (17)) 

Regarding Claim 17, McLoughlin teaches the encapsulation device according to claim 1, wherein the cap (Fig. 4, (50)) comprises snap hooks arranged on flexible arms forming a first snap-in connection, the snap hooks extending inwards to engage and snap to a projection of the drug delivery device (Fig. 4 and [0207], wherein the cap (50) and portion (25, 26) of the cap has snap-in connections (26) to engage into (52) and secure the drug delivery device).

Regarding Claim 18, McLoughlin teaches a drug delivery device configured to couple to an encapsulation device (seen in Figs 3 and 25), the drug delivery device comprising: 
an auto-injector or a pen-injector (Fig. 3, the pen injector (1)), and 
a container or a syringe (Fig. 3, (10)) that is prefilled with a drug ([0048] wherein the syringe (12) is prefilled with drug), 
wherein the encapsulation device comprises a body (Fig. 25, (71)), a cap (Fig. 28B, (50)), and a holder (Fig. 25, (96)), 
wherein the body has an inner surface forming a cavity (Fig. 28B, where within (71) an inner surface is seen forming the cavity that receives the delivery device (1)) configured to retain an outer end of a housing (Fig. 28B, (1)) of the drug delivery device ([0262] wherein drug delivery device and housing (1) are docked within the encapsulation device (71)),

the holder (94) is configured to be assembled onto the outer end of the housing and to interconnect an inner end of the body with the outer end of the housing ([0248] wherein the drug delivery device has a holder (94) which is located on the outer end of the housing, and which further interacts with the inner end of the body of the encapsulation device at (96), to allow interconnection), and in an assembled state of the encapsulation device, the cap and the body are releasably interconnected with each other to encapsulate the drug delivery device ([0268] and Fig. 28C, wherein the cap (50) is releasably connected to the body (71) such that both encapsulate the drug delivery device (1); further, the cap can be removed to place the device in a “ready to inject” position for drug delivery while still being encapsulated by the body (71)).
Regarding Claim 19, McLoughlin teaches an emergency pack comprising:
a drug delivery device (Fig. 3 and 28B, (10)); and
an encapsulation device (Fig. 28B, (71)), comprising a body (Fig. 25, (71)), a cap (Fig. 28B, (50)), and a holder (Fig. 25, (96)), 
wherein the body has an inner surface forming a cavity (Fig. 28B, where within (71) an inner surface is seen forming the cavity that receives the delivery device (1)) configured to retain an outer end of a housing (Fig. 28B, (1)) of the drug delivery device ([0262] wherein drug delivery device and housing (1) are docked within the encapsulation device (71)),

the holder (94) is configured to be assembled onto the outer end of the housing and to interconnect an inner end of the body with the outer end of the housing ([0248] wherein the drug delivery device has a holder (94) which is located on the outer end of the housing, and which further interacts with the inner end of the body of the encapsulation device at (96), to allow interconnection), and in an assembled state of the encapsulation device, the cap and the body are releasably interconnected with each other to encapsulate the drug delivery device ([0268] and Fig. 28C, wherein the cap (50) is releasably connected to the body (71) such that both encapsulate the drug delivery device (1); further, the cap can be removed to place the device in a “ready to inject” position for drug delivery while still being encapsulated by the body (71)), wherein the drug delivery device is hermetically encapsulated by the encapsulation device (seen in Fig. 28B, wherein (10) is encapsulated by (71)), and wherein a seal element (Fig. 5, (19), and [0077] wherein the needle is sterile (hermetically) sealed by the (needle sheath) sealing element (19) and (19) is between the cap and the body) is arranged between the cap and the body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al., (US 2016/0193414) in view of Holmqvist (US 2014/0309591).
Regarding Claim 7, McLoughlin teaches encapsulation device according to claim 1, wherein the holder has at least one flexible arm (as seen in Fig. 25, wherein (94) protrudes from the holder as a flexible arm), configured to be locked into openings or windows in an outer surface of the housing in a friction-fit or force-fit manner (Fig. 25 and [0260], wherein (94)’s protrusion (95) is locked into the ledge (96) on the inner surface of the window (86) of the body (71) in a friction fit/force-fit manner).
However, McLoughlin doesn’t explicitly teach wherein the holder comprises two flexible arms extending in opposite directions from the holder.
In related prior art, Holmqvist teaches an encapsulation device for a drug delivery device (seen in Holmqvist Fig. 3a), the encapsulation device including a holder (Holmqvist [0042] and Fig. 3a, (11, 16)) comprising two flexible arms (Holmqvist Fig. 3a, (16)) extending in opposite directions from the holder (seen in Holmqvist Fig. 3a), wherein the holder's two flexible arms are configured to be locked into openings or windows in an outer surface of the housing (Holmqvist Figs 2 and 3a, wherein (16)’s flexing arms enter the (guiding means) openings (41) of the housing (40) in a friction fit manner, to secure the housing to the syringe holder (as detailed in Holmqvist [0037])) in a friction-fit or force-fit manner.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the at least one flexible arm of the holder of McLoughlin, to have two flexible .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al.,
(US 2016/0193414).
Regarding Claim 12, McLoughlin teaches the encapsulation device according to claim 10.
While McLoughlin doesn’t explicitly teach wherein the cap and the cap remover are formed as separate parts that are connected to each other by at least one of a form-fit connection, a force-fit connection or a material bonded connection; it would have been obvious to one of ordinary skill in the art, prior to the effective filing date to make separate parts integral, such as the separate parts of the cap and cap remover (see [MPEP 2144.04 V, part B]). Integral parts such as the cap and cap remover, whether or not the parts begin as separate components, would obviously be made integral through form-fit connection, force-fit connection, or material bonded connection to achieve the final product of the cap and cap remover being formed as one singular piece; since making separate parts integral is an obvious step with predicable outcomes which do not change the function, nor introduce new unpredictable functions, when the separate parts are made integral.

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4, McLoughlin teaches the encapsulation device according to claim 1.
While McLoughlin teaches a holder (Fig. 25, (94)), McLoughlin does not explicitly teach wherein the holder has a cylindrical body that comprises one or both of a form or a size corresponding to a form or size of the respective end of the drug delivery device. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Regarding Claim 9, McLoughlin teaches the encapsulation device according to claim 1. While McLoughlin teaches a holder on the outer surface of the housing, McLoughlin does not explicitly teach wherein the holder is configured as a clip being adapted to be brought into releasable clamping engagement with an outer surface of the housing. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.
Claim 20 is considered allowable for the following reasons:
Regarding Claim 20, McLoughlin teaches a method of assembling an encapsulation device having a holder, body and cap with cap assembly, wherein the encapsulation device and drug delivery device interact. However, McLoughlin does not explicitly teach fixing a holder of the encapsulation device on a proximal region of a drug delivery device. Therefore, the combination of these specific features with ALL of the claimed limitations are thus rendered non-obvious by the closest prior art to record, and the claim is therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571)272-8612.  The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783